Case 2:20-cv-13329-LVP-APP ECF No. 8, PageID.138 Filed 09/10/21 Page 1 of 10




                        UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF MICHIGAN
                             SOUTHERN DIVISION

KATHLEEN STAUGAENO,

               Plaintiff,
                                                        Civil Case No. 20-13329
v.                                                      Honorable Linda V. Parker

FLATROCK, INC.,

          Defendant.
___________________________________/

     OPINION AND ORDER GRANTING DEFENDANT’S MOTION TO
              DISMISS AND COMPEL ARBITRATION

         Plaintiff filed this lawsuit claiming that Defendant terminated her

employment in violation of the Michigan Whistleblowers’ Protection Act (“WPA”)

after she promised to report, and then reported, alleged wrongful conduct at

Defendant’s residential care facilities where she worked. Plaintiff further claims

that Defendant failed to notify her of her right to continued health benefits after her

termination in violation of the Consolidated Omnibus Budget Reconciliation Act

(“COBRA”) and refused to provide her with her personnel file in violation of

Michigan’s Bullard-Plawecki Employee Right to Know Act (“Bullard-Plawecki

Act”).

         Asserting that Plaintiff’s claims are subject to arbitration pursuant to the

terms of her employment application, Defendant asks the Court to compel Plaintiff
Case 2:20-cv-13329-LVP-APP ECF No. 8, PageID.139 Filed 09/10/21 Page 2 of 10




to arbitrate those claims and dismiss this lawsuit. (ECF No. 3.) Defendant’s

motion has been fully briefed (ECF Nos. 5, 7.) Finding the facts and legal

arguments sufficiently presented in the parties’ briefs, the Court is dispensing with

oral argument with respect to the motion pursuant to Eastern District of Michigan

Local Rule 7.1(f).

                               Factual Background

      Plaintiff is a clinical psychologist, who Defendant hired to work at its

residential care facilities on or about June 1, 2020. (Compl. ¶¶ 7, 8, ECF No. 1 at

Pg ID 2.) The employment application Plaintiff signed when she applied for the

position with Defendant provided, in relevant part:

             6.      I understand and agree that, in the event a dispute
             arises concerning my employment with and/or
             termination from the Company, the sole and exclusive
             method for resolving such disputes including, with
             limitation, any alleged wrongful acts on the part of the
             Company, its affiliates, directors, shareholders, agents,
             members, partners, officers or employees, claims of
             breach of contract, wrongful discharge, retaliation . . ..
             and/or any statutory claim including, without limitation,
             . . . Whistle Blowers Protection Act, Bullard-Plawecki
             Employee Right to Know Act … shall be through the
             procedures and powers of the American Arbitration
             Association; thereby waiving my right to adjudicate these
             claims in a judicial forum. . . . This Agreement applies to
             all claims whether I become employed by the Company,
             whether brought during my employment with the
             Company or at any time before or after termination of
             employment with the Company.


                                          2
Case 2:20-cv-13329-LVP-APP ECF No. 8, PageID.140 Filed 09/10/21 Page 3 of 10




(Appl. ¶ 6, ECF No. 3-2 at Pg ID 29-30.) Plaintiff signed the application on June

1, 2020. (Id. at Pg ID 30.)

      On September 24, 2020, Plaintiff informed agents of Defendant, in writing,

that she intended to report to authorities the suspected abuse of two of its residents.

(Compl. ¶ 11, ECF No. 1 at Pg ID 3.) Plaintiff believed she was required to report

this abuse. (Id.) Plaintiff in fact immediately filed complaints with the Michigan

Department of Health and Human Services Office of Recipient Rights (“MDHHS-

ORR”) in Monroe County and Livingston County. (Id. ¶ 12, Pg ID 3.)

      Defendant terminated Plaintiff’s employment on September 25, based on

allegations regarding her record keeping. (Id. ¶ 13, Pg ID 3.) Defendant thereafter

failed to advise Plaintiff of her rights to continued health insurance benefits. (Id.

¶ 15, Pg ID 3.) Defendant also failed to provide Plaintiff with a copy of her

personnel file when she requested it. (Id. ¶ 25, Pg ID 5.)

                      Defendant’s Motion and Plaintiff’s Response

      Defendant asks the Court to dismiss this lawsuit and compel Plaintiff to

arbitrate her claims as, Defendant argues, her employment application requires.

Plaintiff does not dispute that she signed the application. She argues, however,

that the Bullard-Plawecki Act bars Defendant from enforcing its arbitration

provision because Defendant refused to provide her with a copy of her personnel




                                           3
Case 2:20-cv-13329-LVP-APP ECF No. 8, PageID.141 Filed 09/10/21 Page 4 of 10




file and therefore her employment application. Plaintiff further argues that her

COBRA claim is not subject to arbitration.

                              Applicable Law and Analysis

      The Federal Arbitration Act (“FAA”), 9 U.S.C. § 2, provides that:

             [a] written provision in any . . . contract evidencing a transaction
             involving commerce to settle by arbitration a controversy thereafter
             arising out of such contract or transaction, or the refusal to perform
             the whole or any part thereof, or an agreement in writing to submit to
             arbitration an existing controversy arising out of such a contract,
             transaction, or refusal, shall be valid, irrevocable, and enforceable.

      When considering a motion to compel arbitration under the FAA, the court

has four tasks: (1) to determine whether the parties agreed to arbitrate; (2) to

determine the scope of any agreement to arbitrate; (3) if federal statutory claims

are asserted, decide whether Congress intended those claims to be nonarbitrable;

and (4) if some of the claims fall outside the scope of the arbitration agreement,

decide whether to stay the remaining proceedings pending arbitration. Stout v. J.D.

Byrider, 228 F.3d 709, 714 (6th Cir. 2000).

      Plaintiff does not dispute that she agreed to arbitrate certain claims or that

the scope of the arbitration provision encompasses her WPA and Bullard-Plawecki

Act claims. Plaintiff does argue, however, that the agreement is unenforceable due

to Defendant’s failure to produce her personnel file allegedly in violation of the

Bullard-Plawecki Act, Michigan Compiled Laws §§ 423.502, .503. Section

423.503 requires an employer, upon written request, to allow an employee the
                                           4
Case 2:20-cv-13329-LVP-APP ECF No. 8, PageID.142 Filed 09/10/21 Page 5 of 10




opportunity to periodically review his or her personnel record. Section 423.502

prohibits an employer from using in any judicial or quasi-judicial proceeding

“[personnel record information which was not included in the personnel record but

should have been as required by th[e] act” unless the information “was not

intentionally excluded” and “the employee agrees or has been given a reasonable

time to review the information.” Mich. Comp. Laws § 423.502

      Plaintiff admittedly found no case law enforcing the sanctions provision of

the Bullard-Plawecki Act, but she refers to a summary of the provision by the

Honorable David Lawson in Burke v. Health Plus of Mich., Inc., No. 01-10335,

2003 WL 102800, at *8 (E.D. Mich. 2003). (Resp. at 4, ECF No. 5 at Pg ID 87.)

Further in his decision, however, Judge Lawson discusses Beauchamp v. Great

West Life Assurance Company, 918 F. Supp. 1091 (E.D. Mich. 1996), where

“another judge in th[e] district found that the defendant was not barred from using

in evidence a form [from the plaintiff’s personnel file] that had not been produced

. . . because the form had not been intentionally withheld, the plaintiff was aware

of the document’s existence, and the form was produced to the plaintiff when the

defendant filed [a] motion to compel arbitration.” Burke, 2003 WL 102800, at *8;

see also Sande v. Masco Corp., No. 19-11511, 2019 WL 5191904, at * (E.D. Mich.

Oct. 15, 2019) (rejecting the plaintiff’s argument that the defendant could not rely

on a dispute resolution policy signed by the plaintiff because it was not in his

                                          5
Case 2:20-cv-13329-LVP-APP ECF No. 8, PageID.143 Filed 09/10/21 Page 6 of 10




personnel file, reasoning that the plaintiff did not show that it was “purposefully

excluded” or that he did not have time to review it).

      Here, Plaintiff was aware of the employment application, as she signed it,

and Defendant attached the agreement to its motion to compel. Plaintiff offers

nothing to suggest that Defendant intentionally withheld the document. In fact,

GM’s Executive Assistant Laurie Depillars and Operations Associate Alexis White

attest that it was only on February 10, 2021—several months after this lawsuit was

filed—that they learned about Plaintiff’s request for a copy of her personnel file.

(See Reply Ex. 2 ¶¶ 3, 4, ECF No. 7-3 at Pg ID 116; Id. Ex. 3 ¶¶ 3, 4, ECF No. 7-4

at Pg ID 119.) On that date, Depillars and White were told that Plaintiff sent them

an email making the request and, after then searching their inboxes, Depillars and

White found Plaintiff’s email in their junk folders. (Id. Ex. 2 ¶¶ 4, 5, ECF No. 7-3

at Pg ID 116; Id. Ex. 3 ¶¶ 4, 5, ECF No. 7-4 at Pg ID 119.)

      Moreover, Judge Lawson went on to opine in Burke that the Bullard-

Plawicki Act would not bar the admission of documents in federal proceedings

because “[t]he admission of evidence in hearings and trials is a matter of procedure

. . . governed by the Federal Rules of Evidence” and federal procedural law applies

even where a federal court is exercising diversity or supplemental jurisdiction. Id.

(citations omitted); see also id. (quoting Erie R.R. Co. v. Tompkins, 304 U.S. 64,

78 (1938) (“[I]n state law matters, the Court is bound by the substantive law of the

                                          6
Case 2:20-cv-13329-LVP-APP ECF No. 8, PageID.144 Filed 09/10/21 Page 7 of 10




forum state, but applies the procedural law of the federal courts.”). For this reason

alone, Plaintiff’s argument for precluding Defendant from invoking the arbitration

provision in her employment agreement fails.

       Plaintiff also contends that the arbitration provision does not encompass her

COBRA claim. Plaintiff argues that the language in her employment application

encompassing “a dispute [that] arises concerning [her] employment with and/or

termination from the Company” is too narrow to cover her COBRA claim. (Resp.

Br. at 7, ECF No. 5 at Pg ID 90.) Plaintiff distinguishes this provision from those

in which the parties agree to arbitrate “all disputes arising from the employment

relationship.” (Id. (emphasis removed and citing Simon v. Pfizer, Inc., 398 F.3d

765 (6th Cir. 2005))). Plaintiff maintains that her “COBRA claim is not a dispute

concerning her employment, or her termination.” (Id.) Plaintiff also maintains that

COBRA is not included in the “laundry list of covered claims[.]” (Id. at 8, Pg ID

91.)

       As the Sixth Circuit explained in Simon, despite the “strong . . . federal

policy favor[ing] arbitration, ‘arbitration is a matter of contract between the parties,

and one cannot be required to submit to arbitration a dispute which it has not

agreed to submit to arbitration.’” 398 F.3d at 775 (quoting United Steelworkers,

Local No. 1617 v. Gen. Fireproofing Co., 464 F.2d 726, 729 (6th Cir. 1972)). In

Simon, however, the arbitration provisions were “contained specifically in the

                                           7
Case 2:20-cv-13329-LVP-APP ECF No. 8, PageID.145 Filed 09/10/21 Page 8 of 10




sections of the document concerning Constructive Termination and Actual

Termination” and thus only disputes regarding those sections of the document were

deemed arbitrable. Simon, 398 F.3d at 775-76. As neither section referred to

ERISA or COBRA, the Sixth Circuit concluded that the Plaintiff’s ERISA claims

were not subject to arbitration, reasoning that “when an arbitration clause by its

terms extends only to a specific type of dispute, then a court cannot require

arbitration on claims that are not included.” Id. at 775.

      Here, while the arbitration provision did not use the language “all disputes”

or “any dispute” it does not limit arbitration to any specific dispute. Instead, it

expressly applies to disputes concerning Plaintiff’s employment and/or termination

and “any alleged wrongful acts on the part of the company[.]” While several

statutory claims are listed among those subject to arbitration, the arbitration

provision expressly states that the list is not exhaustive. (See Appl. ¶ 6, ECF No.

3-2 at Pg ID 29 (providing that arbitration is “the sole and exclusive method for

resolving such disputes including . . . any statutory claim including, without

limitation . . .”). While the Sixth Circuit has not addressed the arbitrability of

COBRA claims, as the court acknowledged in Simon, “the majority of courts . . .

have held that disputes arising under ERISA, including COBRA claims, are subject

to arbitration under the FAA.” Simon, 398 F.3d at 774 (citing cases).




                                           8
Case 2:20-cv-13329-LVP-APP ECF No. 8, PageID.146 Filed 09/10/21 Page 9 of 10




      Supreme Court precedent “establishe[s] that where the contract contains an

arbitration clause, there is a presumption of arbitrability in the sense that ‘an order

to arbitrate the particular grievance should not be denied unless it may be said with

positive assurance that the arbitration clause is not susceptible of an interpretation

that covers the asserted dispute. Doubts should be resolved in favor of coverage.’”

AT&T Tech., Inc. v. Commc’ns Workers of Am., 475 U.S. 643, 650 (1986) (quoting

Steelworkers v. Warrior & Gulf Navigation Co., 363 U.S. 574, 582–583 (1960)).

The arbitration provision in Plaintiff’s employment application covers disputes

concerning her employment or termination. But for Plaintiff’s employment and

termination, she would not have a right to COBRA benefits. But even if there

could be any doubt that the arbitration provision covers Plaintiff’s COBRA claim,

it certainly cannot “be said with positive assurance that the arbitration clause is not

susceptive of an interpretation that covers the asserted dispute.”

      For these reasons, the Court concludes that all of Plaintiff’s claims are

subject to arbitration. “Given [this Court’s] ruling that all issues raised in this

action are arbitrable and must be submitted to arbitration, retaining jurisdiction and

staying the action will serve no purpose.” Green v. Ameritech Corp., 200 F.3d

967, 973 (6th Cir. 2000).

      Accordingly,




                                           9
Case 2:20-cv-13329-LVP-APP ECF No. 8, PageID.147 Filed 09/10/21 Page 10 of 10




      IT IS ORDERED that Defendant’s Motion to Dismiss and to Compel

Arbitration (ECF No. 3) is GRANTED.

      IT IS SO ORDERED.

                                           s/ Linda V. Parker
                                           LINDA V. PARKER
                                           U.S. DISTRICT JUDGE
 Dated: September 10, 2021




                                      10
